Citation Nr: 1215459	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.  He passed away in May 2007.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

In an April 2010 decision, the Board denied service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The Appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in November 2010.  By order dated in December 2010, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

In a July 2011 remand, the Board remanded the issues for further development.  At that time, the Board referred the issue of entitlement to an earlier effective date for a TDIU to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Board observed that the claim was inextricably intertwined with the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

A September 2011 Supplemental Statement of the Case (SSOC) denied service connection for the cause of the Veteran's death, and denied DIC benefits under 38 U.S.C.A. § 1318.  In denying the section 1318 claim, the SSOC also found that there was no entitlement to an earlier effective date for the grant of a TDIU.  Neither the appellant nor her representative have indicated any desire to appeal that issue.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in May 2007; a certificate of death provides that the immediate cause of death was bilateral acute consolidative bronchopneumonia, and that significant conditions contributing to death, but not resulting in an underlying cause of death, were chronic drug abuser (sic) and alcoholism.  

2.  At the time of the Veteran's death, service connection had been established for PTSD, evaluated as 70 percent disabling, and gastroesophageal reflux disease (GERD) with irritable bowel syndrome associated with PTSD, evaluated as 30 percent disabling.  The combined evaluation was 80 percent, effective November 8, 2001.  The Veteran was awarded a total disability based on individual unemployability (TDIU), effective November 8, 2001.

3.  The competent medical evidence shows that a service-connected disability caused or substantially or materially contributed to the Veteran's death.

4.  By virtue of the grant of service connection for the cause of the Veteran's death herein, the claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is rendered moot. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2011).

2.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, the Board is granting in full service connection for the cause of the Veteran's death, and dismissing the section 1318 claim as moot.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Entitlement to Service Connection for the Cause of the Veteran's Death 

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

The Veteran died in May 2007; the certificate of death provides that the immediate cause of death was bilateral acute consolidative bronchopneumonia, and that significant conditions contributing to death, but not resulting in an underlying cause of death, were chronic drug abuser (sic) and alcoholism.  

At the time of the Veteran's death, service connection had been established for PTSD, evaluated as 70 percent disabling, and GERD with irritable bowel syndrome associated with PTSD, evaluated as 30 percent disabling.  The combined evaluation was 80 percent, effective November 8, 2001.  The Veteran had been awarded a TDIU, effective November 8, 2001, by a June 2002 rating decision.

After a careful review of the record, the Board concludes that the evidence shows that it is at least as likely as not that the Veteran's service-connected PTSD contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In a May 2011 medical opinion, a private psychiatrist provides that he had reviewed the Veteran's medical record at the appellant's request.  The report reviews the Veteran's service treatment records and post-service medical records in detail.  The report provides an Axis I diagnosis of PTSD, chronic, with delayed onset; and polysubstance dependence, in late sustained remission prior to death.  The private psychiatrist noted that VA had already stipulated to the fact that the Veteran's PTSD was due to his military service in Vietnam.  He further stated that the Veteran did not have a substance abuse disorder prior to service.  He stated that the Veteran was exposed to horrific trauma, and in the midst of active duty service began using illicit drugs and alcohol in an effort to mitigate the fear, horror and trauma that he was exposed to on a regular basis.  The psychiatrist stated that it was very well known, and accepted within the medical community, that PTSD and substance abuse disorders were comorbid diseases.  The psychiatrist stated that given the information available to him, there was no question that the primary psychiatric diagnosis for the Veteran was PTSD, that there was no substance abuse disorder prior to his active duty service, and that a substance abuse disorder developed and progressed subsequent to his active duty service secondary to PTSD.  The private psychiatrist noted that the medical examiner had already expressed the opinion that drug and alcohol abuse was a prime contributor to the Veteran's death, and the private psychiatrist concurred, adding that the Veteran's PTSD clearly caused him to turn to the abuse of those substances.  As support for his opinions, the private psychiatrist provided specific citations to numerous medical articles addressing the relationship between PTSD and drug and alcohol abuse.    

An August 2011 VA medical opinion provides that the examiner reviewed the Veteran's claims file.  The VA examiner expressed the opinion that any substance abuse disorder experienced by the Veteran was not causally related to his service-connected PTSD.  As support for this opinion, the VA examiner quoted several medical articles as to the relationship between PTSD and drug and alcohol abuse.  

In a December 2011 medical opinion, the private psychiatrist reiterates the points he made in the May 2011 opinion.

The Board finds that the foregoing positive and negative opinions have equal probative value.  Each opinion was based on a review of the Veteran's medical records.  Each opinion is supported by reference to the Veteran's medical record and medical articles.  In general, such references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

When viewed together, these medical opinions establish that it is at least as likely as not that the Veteran's PTSD contributed substantially or materially to cause his death, combined to cause his death, or aided or lent assistance to the production of his death.  38 C.F.R. § 3.312(c).

Based on the foregoing, service connection for the cause of the Veteran's death is warranted.  

Entitlement to DIC

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes.  In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997). 

Because in this decision the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990). 

Further, the Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, is VA required to also consider an appellant's claim under the provisions of 38 U.S.C.A. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).


ORDER

Service connection for the cause of the Veteran's death is granted.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed. 



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


